In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, dated May 23,1962, which denied, after a hearing, his application to vacate a judgment of said court, rendered March 11, 1957 after a jury trial, convicting him of robbery in the first degree and of grand larceny and assault, both in the second degree, and imposing sentence. Order affirmed. In December, 1956 defendant was indicted for the afore-mentioned crimes. He was tried on January 16 and 17, 1957 and found guilty. On March 11, 1957 he was sentenced to a term of 15 to 30 years. The judgment of conviction was affirmed by this court (15 A D 2d 582); and on February 5,1962 leave to appeal was denied by a Judge of the Court of Appeals. Defendant’s present application to vacate that judgment is based on the following facts and circumstances: One Grady Reaves was defendant’s accomplice. On January 2, 1957 Reaves was sentenced to a term of 7% to 15 years for crimes unrelated to those here involved. Defendant alleges that on January 10, 1957 (a week before Reavs testified at defendant’s trial), the Assistant District Attorney assigned to defendant’s trial, promised Reaves that if he (Reaves) would co-operate in defendant’s trial, he (the prosecutor) would try to get a lighter sentence for Reaves. The court below found that no such promise was made. This court is unanimously of the opinion that there is no reason to overrule that finding. However, the minority of the court is of the opinion that defendant should be granted a further hearing on a basis not urged by him, namely: that *980on January 10, 1957 Reaves conferred with said Assistant District Attorney concerning his (Reaves’) testimony against defendant, even though such conference was had without any promise to Reaves as to his sentence. In view of defendant’s clearly established guilt, we are of the opinion that it would be an improvident exercise of discretion to grant him a further hearing. Beldock, P. J., Kleinfeld, Christ and Hill, JJ., concur;